Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interview
Applicant submitted a request to conduct an interview on 8/18/2022 at 10:00 AM ET. Examiner reached out to Applicant in advance and confirmed Examiner was available for the requested date and time. Applicant did not call at the scheduled interview time. Examiner attempted to call Applicant and did not get an answer. Examiner was unable to leave a message at any of the three numbers on file because all three indicated the voicemail box was full. Examiner called later on 8/18/2022 at approximately 1:30 PM and was able to leave a voicemail, but did not receive a response from Applicant. Because the interview request was filed with a response, Examiner cannot wait indefinitely for an interview and has acted in response to Applicant’s amendments dated 7/29/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a pivoting surface movably disposed within the recessed surface to receive a foot of a user thereon, such that a first distance of the pivoting surface from the recessed surface to an outer surface of the first section remains inside a second distance between the first side of the door leaf to the outer surface of the first section”. This is unclear because it refers to a first distance of the pivoting surface, but refers to “from the recessed surface to an outer surface of the first section”, neither of which is a surface of the pivoting surface. It is further unclear what it means to be “inside a second distance…” Examiner has interpreted this to mean “a pivoting surface movably disposed within the recessed surface to receive a foot of a user thereon, such that a first distance from the recessed surface to an outer surface of the first section is less than a second distance between the first side of the door leaf to the outer surface of the first section”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bushey (US 7,065,830), herein referred to as ‘830.
For Claim 1, ‘830 discloses a platform (Figure 1) capable of receiving a foot, comprising: an attachment plate (Annotated Figure 1: A, B) , comprising: a first section (A) removably connected to at least a portion of a first side (C) of a door leaf (12), and a second section (B) removably connected to at least a portion of a second side (D) of the door leaf (12); and a pivoting surface (52) movably disposed on at least a portion of the first section (A) and the second section (B) capable of receiving a foot of a user thereon, such that the pivoting surface (52) moved within the first section (A) is flush with an outer surface of the first section (wherein edge surface 52-1 of pivoting surface 52 is flush with the outer surface of the edge A-1 of first section A, as seen in Annotated Figure 1).
For Claim 2, ‘830 further discloses the platform (Figure 1) capable of receiving a foot of claim 1, wherein the attachment plate (A, B) further comprises: a recessed surface (recessed surface formed by portions 46, 72, and 44) disposed on at least a portion of the first section (A) to receive the pivoting surface (52) therein.
For Claim 3, ‘830 further discloses the platform (Figure 1) capable of receiving a foot of claim 2, wherein the pivoting surface (52) moves from retracted (Figure 3) within the recessed surface (46, 72, 44) in a first position (Figure 3) to at least partially extended away (Figure 2) from the recessed surface (46, 72, 44) in a second position (Figure 2), and moves from extended away (Figure 2) from the recessed surface (46, 72, 44) in the second position (Figure 2) to retracted (Figure 3) within the recessed surface (46, 72, 44) in the first position (Figure 3).
For Claim 4, ‘830 further discloses the platform (Figure 1) capable of receiving a foot of claim 1, wherein the second section (B) is perpendicularly disposed away from the first section (A) with respect to a lateral direction (as seen in Figure 2 and Annotated Figure 1).
For Claim 5, ‘830 further discloses the platform (Figure 1) capable of receiving a foot of claim 1, wherein the pivoting surface (52) comprises: a portion (54) capable of receiving a foot disposed on at least a portion of a first side (54) of the pivoting surface (52); and a door stopping portion (62) disposed on at least a portion of a second side (56) of the pivoting surface (52) opposite (as seen in Figure 2) with respect to the first side (54) of the pivoting surface (52) capable of absorbing a force of impact by an external object thereon.
For Claim 7, as best understood, ‘830 discloses a platform (Figure 1) capable of receiving a foot, comprising: 
an attachment plate (Annotated Figure 1: A, B), comprising: 
a first section (A) removably connected to at least a portion of a first side (C) of a door leaf (12),
a second section (B) removably connected to at least a portion of a second side (D) of the door leaf (12), and 
a recessed surface (recessed surface formed by portions 46, 72, and 44) disposed on at least a portion of the first section (A); and 
a pivoting surface (52) movably disposed within the recessed surface (recessed surface formed by portions 46, 72, 44) capable of receiving a foot of a user thereon, such that a first distance from the recessed surface (interior 46) to an outer surface (72b) of the first section (A) is less than a second distance between the first side (C) of the door leaf (12) to the outer surface (72b) of the first section (A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bushey (US 7,065,830), herein referred to as ‘830.
For Claim 6, ‘830 discloses the platform capable of receiving a foot of claim 1, further comprising: a movement resistant coating (62) disposed on at least a portion of a second side (56) of the pivoting surface (52) to resist movement of the door leaf by increasing friction against a ground surface (22). 
‘830 does not disclose wherein the movement resistant coating is disposed on at least a portion of the second section. ‘830 instead teaches forming the movement resistant coating (62) on the second side of the pivoting surface. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a movement resistant coating as taught by ‘830 to the second section as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice. See MPEP 2144.04). One would be motivated to make such a modification in order to allow the door of ‘830 to be held against small external forces, such as wind, while still permitting normal movement thereof by a user applied external force, and without having to manually engage or disengage the separate stop.


    PNG
    media_image1.png
    595
    614
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
With respect to Claim 1, Applicant argues that ‘830 (Bushey) does not disclose wherein the plate member 52 is flush with an outer surface of A when the plate member is moved within A. Examiner notes this is a newly added claim limitation which has been addressed in the above rejection. As seen in Annotated Figure 1 of ‘830, the pivoting surface (52) moved within the first section (A) is flush with an outer surface of the first section (wherein edge surface 52-1 of pivoting surface 52 is flush with the outer surface of the edge A-1 of first section A). Applicant’s argument is therefore not convincing.
Applicant further argues that the resilient pad 62 of ‘830 cannot be stored within the first section A. Applicant further argues that it would not be obvious to modify the resilient pad 62 of ‘830 to be flush with the first section A. Examiner notes that no such rejection is being made and no such claim limitations are present in the current application. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to Claim 7, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0404235, US 10,723,273, US 7,043,799, US 6,651,295, and US 3,831,989 all considered particularly pertinent to applicant’s disclosure, but have not been relied upon in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677